Citation Nr: 0844008	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-14 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the nasopharynx.  


REPESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 until 
December 1968. 

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claims of entitlement to service connection for squamous cell 
carcinoma of the nasopharynx.


FINDING OF FACT

Squamous cell carcinoma of the nasopharynx was not present in 
service and was first reported many years after service and 
is not related to disease or injury in active service, 
including his exposure to herbicides, such as Agent Orange.  


CONCLUSION OF LAW

Squamous cell carcinoma of the nasopharynx was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307(2)(6)(ii), 3.309(e) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letters dated 
August 2003 and June 2005 to the veteran.  The letters 
advised the veteran that evidence showing that the disability 
existed from service until the present time was needed to 
substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letters further advised the veteran of the evidence in 
the claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

Although the RO failed to notify the veteran about regulatory 
provisions regarding the degree of disability and the 
effective date of the disability, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service medical records (SMRs) and 
the private medical records (PMRs).  The veteran submitted 
PMRs and lay statements in support of his claim.  

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links the asserted disorder to the veteran's active 
service.  In this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  

Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran's current squamous cell carcinoma of the 
nasopharynx is related to his active service.  Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service." 38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain an additional medical opinion.  Id.

The Board notes that the veteran, through his representative, 
requested that the Board specifically obtain an independent 
medical opinion addressing whether there was a relationship 
between the squamous cell carcinoma of the nasopharynx and 
active service.  As stated above the VA has no duty to 
provide a medical examination in this case.  In addition, the 
law provides that the Board has the discretionary authority 
to request an opinion from an independent medical expert 
outside VA when such medical expertise is needed to resolve 
an issue of medical complexity or controversy.  See 38 
U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901(d) (2008).  
Here, there is no issue of medical complexity or controversy 
warranting the opinion of an independent medical expert 
because the question is adequately addressed in the medical 
evidence already of record.   

Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran asserts that 
presumptive service connection is warranted for squamous cell 
carcinoma of the nasopharynx because he served in Vietnam and 
is thus presumed exposed to herbicides, and in particular, 
Agent Orange.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in-service. 38 C.F.R. § 3.303(d).

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
cancers is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), 
will be established even though there is no record of such 
disease during service, provided that the disease is are 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Turning to the relevant evidence of record, the SMRs were 
negative for squamous cell carcinoma of the nasopharynx and 
the veteran does not contend otherwise.  Further, because 
there is no evidence or assertion that the veteran was 
diagnosed within one year of his discharge from active duty, 
presumptive service connection as a chronic disease is not 
warranted under 38 C.F.R. § 3.309(a).  

In addition, although the veteran served in the Republic of 
Vietnam while on active duty, presumptive service connection 
is not available under 38 C.F.R. § 3.309(e) for this disease.  
In fact, the veteran, through his representative, conceded 
that the squamous cell carcinoma of the nasopharynx does not 
satisfy 38 C.F.R. § 3.309(e).  In this regard, the Board 
notes that the Secretary recently reiterated that there is no 
positive association between exposure to herbicides and any 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  Indeed, based on findings 
provided by the National Academies of Science, the Secretary 
of Veteran's Affairs has determined specifically determined 
that the incidence of nasal and nasopharyngeal cancers has no 
positive association with herbicide exposure.  See BVA 
Adjudication Manual, M21-MR1, Part IV.ii.2.c.10.j.  

Thus, in the absence of any medical evidence linking squamous 
cell carcinoma of the nasopharynx to service, service 
connection is not otherwise warranted on a direct service 
connection basis for his claimed disability.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007). 

In reaching this determination, the Board does not question 
the veteran's sincerity that he incurred this disease due to 
service, and specifically, as a consequence of his in-service 
exposure to Agent Orange.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Since the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim and service connection must be 
denied.


ORDER

Service connection for squamous cell carcinoma of the 
nasopharynx is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


